Citation Nr: 0212764	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  92-54 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  During the pendency of the veteran's 
appeal, her claims folder was transferred to the RO in 
Atlanta, Georgia.  The veteran's case was remanded for 
additional development in December 1997 and is again before 
the Board for appellate review.

The veteran was previously noted to be found incompetent for 
VA purposes and T.J. was recognized as Custodian In Fact.  
This relationship was terminated and K.C.G. is currently 
recognized by VA as the veteran's Custodian In Fact.

Finally, the Board notes that, at the time of the December 
1997 remand, issues of entitlement to restoration of a 20 
percent evaluation for chronic lumbar strain and restoration 
of 10 percent evaluation for history of right knee trauma 
with arthalgia were also on appeal.  In April 2002 the RO 
restored the above disability evaluations, effective as the 
date of the prior reductions.  This is considered a complete 
grant of benefits with respect to those two issues.


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities: chronic lumbar strain, evaluated as 20 percent 
disabling; chronic cervical strain, evaluated as 10 percent 
disabling; history of right knee trauma with arthralgia, 
evaluated as 10 percent disabling; right bicipital tendonitis 
and skin condition of the periocular area, both rated as 
noncompensably disabling.

2.  The highest verifiable level of education attained by the 
veteran was the twelfth grade.  She has not had any 
significant professional training since service.

3.  After service the veteran worked in the clerical field.  
Given her psychiatric illness it is not possible to 
reasonably determine when she was last had substantial and 
gainful employment.

4.  The veteran has been entitled to receipt of nonservice-
connected disability pension benefits since March 1990.  She 
has been found to be totally disabled by the Social Security 
Administration, due to schizophrenia, since April 1982.

5.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent her from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The veteran is not unemployable as a result of service- 
connected disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from July 1974 to July 
1977.  Her DD 214 reflects that she served as clerk typist 
during service.  The DD 214 also lists her highest education 
level as the twelfth grade.

The veteran submitted a claim for VA education training for a 
clerk-stenographer program in March 1978.  She reported a 
work history of seven and one-half years involving 
clerical/cashier work prior to service.  She listed her 
military specialty as a clerk typist.  Additional evidence of 
record reflects that the veteran enrolled in the program but 
did not complete it.

Associated with the claims folder are records from the Social 
Security Administration (SSA) which reflect that the veteran 
was found to be totally disabled as of April 1982.  The 
records listed the veteran's vocational background as a clerk 
in the military.  Her educational level was listed as 12 
years.  

The veteran submitted her original claim for disability 
compensation in August 1977.  In a January 1978 rating 
decision service connection was established for chronic 
lumbar strain, right knee condition, chronic cervical strain, 
right bicipital tendonitis, and a skin condition of the 
periocular area.  All of the disabilities, with the exception 
of the skin condition, were initially assigned a 10 percent 
disability rating.  The skin condition was assigned a 
noncompensable rating, which has remained in effect to the 
present.  

The veteran's compensable disability ratings were reduced to 
a noncompensable level in December 1982.  In September 1988 
the veteran's chronic lumbar strain evaluation was increased 
to 20 percent and her right knee disability rating was 
increased to 10 percent.  The veteran's chronic cervical 
strain evaluation was increased to 10 percent in April 1997, 
with an effective date of July 1990.  

The veteran submitted a claim for increased evaluations for 
her service-connected lumbar spine in March 1990.  She was 
afforded VA examinations in April 1990.  The orthopedic 
examiner reported essentially a full range of motion for the 
veteran's lumbar spine and right knee.  There was no 
instability of the knee.  X-rays of the both the lumbar spine 
and right knee were interpreted as normal.  Diagnoses 
included chronic lumbar sprain and history of right knee with 
a clinical diagnosis of degenerative joint disease (DJD).  A 
VA psychiatric examination provided a diagnosis of chronic 
undifferentiated schizophrenic disorder. 

Based on the results of the April 1990 VA examination, the RO 
proposed to reduce the veteran's disability ratings for her 
lumbar spine and right knee in June 1990.  The ratings were 
eventually reduced by way of a rating decision dated in 
November 1990.  The reduction was to be effective as of 
February 1, 1991.  The veteran appealed that decision.  Her 
disability ratings were eventually restored in April 2002, 
effective to the date of the prior reduction.

The veteran submitted letters from her private physician, G. 
Fadool, M.D., of Mercy Family Care, in support of her claim.  
In August 1990 Dr. Fadool reported that the veteran had been 
treated over the past several years for chronic lumbar 
myositis and moderate anxiety.  In December 1990 he reported 
that the veteran was a paranoid schizophrenic and under the 
care of a VA physician.  A third letter from Mercy Family 
Care was provided in September 1991 and noted that the 
veteran was treated for chronic lumbar myositis and was a 
paranoid schizophrenic.

Associated with the claims folder are VA treatment records 
that cover a period from August 1977 to October 1991.  The 
records reflect routine treatment for the veteran's several 
service-connected disabilities, other nonservice-connected 
complaints as well as psychiatric care.  There is no 
indication in the records that the veteran's service-
connected disabilities prevented her from obtaining and 
maintaining substantially gainful employment.  

A September 1992 VA field examination recommended that a 
finding of incompetency be made.  The recommendation was 
based on the results of an interview with the veteran, which 
reported that she appeared confused and not capable of 
managing her financial affairs.

The veteran's case was remanded by the Board in October 1992.  
In November 1992 the veteran submitted a statement, allegedly 
signed by a physician, that said she was unable to work due 
to several reasons.  The Board notes that the statement 
appears to have been written and signed by the veteran.

Associated with the claims file were VA outpatient treatment 
records for the period from August 1987 to October 1991.  
Many of the records were duplicative of those previously of 
record.  The records reflect treatment for a number of 
complaints for both service-connected and nonservice-
connected conditions.

Records from Mercy Family Care were associated with the 
claims folder in March 1993.  The records covered a period 
from October 1989 to March 1993.  The veteran was treated 
primarily for nonservice-connected complaints although there 
were several entries related to lumbar myositis and right 
knee pain.  

The veteran had reported receiving medical care at D.C. 
General Hospital, Washington, D.C.  A request for the records 
was made; however, the hospital responded in May 1993 that 
there were no records available for the veteran.

The veteran was afforded VA examinations in May 1993.  The 
orthopedic examination reported that the veteran had a range 
of motion for the right knee from 0 to 160 degrees with no 
instability.  X-rays of the right knee were interpreted to 
show a hypertrophic spur formation in the patella, otherwise 
the joint was normal.  Right bicipital tendonitis was noted 
as not found on examination and listed by history only.  The 
veteran was found to have essentially normal range of motion 
of the lumbar spine with marginal lipping formation noted on 
x-ray.  The diagnoses were osteoarthritis of the lumbar spine 
and history of chronic lumbar sprain.  A dermatology 
examination reported the veteran as having contact dermatitis 
due to earrings, hypersensitivity reaction to pollen and 
foods and acne vulgaris.  The veteran was also noted to have 
some small papules around the eyes, which had been diagnosed 
as serangoma in the past.  The area would itch in hot 
weather.

The veteran was afforded a psychiatric examination as well.  
However, the report from that examination was incomplete and 
entries in the claims folder indicate that a complete report 
was never associated with the claims folder.

The veteran failed to report for scheduled VA examinations in 
January of 1994 and 1995, respectively.  As will be shown 
later, the veteran was inpatient at a private facility during 
the period of the examinations and unable to report.  

Records from the Social Security Administration (SSA) were 
associated with the claims folder in May 1995.  The records 
show that the veteran was determined to be unable to work as 
a result of unspecified schizophrenia in April 1985.  The 
date of disability was determined as April 1982.  Private and 
VA medical records were included in the SSA evaluation.  The 
veteran's schizophrenia is the only disability noted by the 
SSA in their determination.

The veteran submitted a Physician's Certificate from the 
State of Michigan Probate Court in October 1995.  The 
certificate reported the results of an examination from M. A. 
Zamora, M.D.  Dr. Zamora diagnosed the veteran with chronic 
paranoid schizophrenia.

The veteran was afforded a VA examination in August 1996.  
The orthopedic examiner reported that the veteran had a 
normal range of motion of the joints of the extremities 
through all corresponding physiologic arcs.  The pertinent 
diagnoses were history of post-traumatic neck pain syndrome, 
history of post-traumatic low back pain syndrome and history 
of bilateral knee arthralgias.  

The veteran was granted entitlement to nonservice-connected 
pension benefits by way of a rating decision dated in April 
1997.  The effective date of the grant was March 9, 1990.  
The veteran was denied entitlement service connection for her 
schizophrenia as part of the rating decision.  There is no 
evidence in the claims folder of a notice of disagreement 
with that action.

The RO also proposed a finding of incompetency for the 
veteran as part of the April 1997 rating decision.  The 
veteran was found to be incompetent to handle disbursement of 
funds in August 1997.

A VA field examination was conducted in September 1997.  The 
examiner met with the veteran and her State of Georgia, 
county appointed guardian.  The examiner said that the 
veteran was incapable of managing her funds.  The veteran's 
mother related that the veteran had never been gainfully 
employed and was in and out of mental health hospitals over 
the years.

The Board notes that T.J. was appointed as the veteran's 
Custodian in Fact for the veteran in September 1997.

The veteran's case was remanded by the Board in October 1997.  
The purpose of the remand was to obtain private treatment 
records and afford the veteran a VA orthopedic examination 
and a social and industrial survey.

Records were received from the Northville Psychiatric 
Hospital in February 1998.  The records documented inpatient 
treatment for the veteran from June 1994 to February 1996.  
The records reflect that the veteran was involuntarily 
admitted for evaluation after being determined as incompetent 
to stand trial in a criminal matter.  The February 1996 
discharge summary noted that the veteran's primary diagnosis 
was chronic schizophrenia, paranoid type, with an acute 
exacerbation.  The veteran's service-connected disabilities 
were not included as diagnosed medical problems on Axis III 
or as presenting a problem with employment.

The veteran submitted a statement allegedly from a physician 
at the Family Medical Center in Griffin, Georgia, in April 
1998.  The statement is written in a different handwriting 
than that of the signature.  The handwriting on the statement 
does not appear to match any of the numerous other 
handwritten submissions from the veteran.  The signature of 
the physician is unreadable and it appears that there is a 
social security number listed below the signature.  The 
statement indicates that the veteran has aggravated right 
knee pain and lower back pain.  It further says that the 
veteran has a torn tendon in the right knee and a slip [sic] 
disc in the lower back.  "The patient states she's in 
chronic pain and have a nervous condition.  The patient 
states her disability should be 100%."

The veteran was afforded a VA orthopedic examination in June 
1998.  The veteran had no complaints relative to her neck.  
The veteran had a range of motion of the lumbar spine of 90 
degrees flexion, extension to 15 degrees, lateral bending and 
rotation to 30 degrees for both the left and the right.  She 
could walk on her toes and heels with ease.  Straight leg 
raising was negative.  There was mild paraspinal muscle spasm 
with point tenderness in the area of L4-L5, and L5-S1.  In 
regard to her right knee, although described as the left knee 
at one point in the report, the veteran ambulated with a 
normal gait.  There was no medial or joint line tenderness.  
There was no effusion.  The collateral ligaments and 
cruciates were found to be intact.  The veteran had a range 
of motion for her right knee of 0 to 140 degrees.  The 
veteran did have a positive patellar compression test.  The 
examiner's impression was chronic lumbosacral strain and 
chondromalacia patella.

The examiner added that x-rays of the lumbar spine were 
thought to be negative except for evidence of spina bifida 
occulta.  X-rays of the right knee were thought to be 
negative except for a traction spur on the patella on the 
anterior superior portion.  The examiner reported the 
positive findings on the examination of mild paraspinal 
muscle spasm with tenderness in the areas previously 
described.  There was also a positive patellar compression 
test.  It was recommended that the veteran not work in a job 
capacity that required her to do lifting of over 20 pounds.  
It was felt that she could function in a more sedentary type 
of job without any restriction and/or limitations whatsoever.  

A field examination was conducted in July 1998.  The examiner 
reported the veteran's physical condition as good and her 
mental health status as poor.  The examiner related 
difficulty in interviewing the veteran because she would talk 
in generalities and in circles.  The veteran's mother 
reported that the veteran's mind would wander and could not 
concentrate on any one thing for any length of time.  The 
examiner concluded that the veteran was still incompetent to 
manage her own funds.  The examiner further concluded that 
the veteran had no industrial potential because of her age, 
lack of work for a number of years, no employable skills and 
schizophrenia.  

A VA social and industrial survey was conducted in June 1999.  
The examiner noted that she had reviewed the veteran's claims 
folder as part of the survey.  She related that it was 
difficult to obtain a work history from the veteran because 
of her mental illness.  The examiner reported that the 
veteran's speech was illogical, grandiose with loose 
associations, inappropriate affect and she displayed impaired 
judgment.  The veteran was reported to walk without 
assistance and seemed to have no trouble getting around in 
the hospital and there were no signs of her knee locking up.  
There was no evidence of a learning disability or 
retardation.  The examiner reported that the veteran 
definitely had major problems with social interactions and 
employment but it was felt that most of her problems were not 
related to her service-connected disabilities.  The examiner 
said that the veteran's inability to hold a job or complete a 
vocational training program were due to her problems with 
inadequate personality, schizophrenia and depression.  

The veteran was afforded a VA psychiatric examination in June 
1999.  The examiner reviewed the veteran's history in 
addition to reporting on the results of a mental status 
examination.  The veteran was diagnosed with severe and 
chronic paranoid schizophrenia.  The examiner reported that 
the veteran's psychiatric condition represented a serious 
impairment in social and occupational functioning.

Associated with the claims folder is a Report of Contact 
between the Vocational Rehabilitation and Evaluation (VR&E) 
officer at the RO and the veteran dated in February 2001.  
The report noted that the veteran had applied for "Chapter 
31" benefits (38 U.S.C.A. §§ 3100-3121).  The VR&E officer 
noted that the veteran had failed to follow through on 
rehabilitation planning in the past.  The VR&E officer noted 
that she had asked the veteran what her goals were in regard 
to vocational rehabilitation and that the veteran's responses 
were rambling and nonsensical.  The veteran reported that she 
could not work but wanted to learn accounting.  She did not 
want to be made to work.  The VR&E officer reported that the 
veteran said that she wanted to withdraw her claim.  

The veteran submitted private treatment records from L. T. 
Woodall, M.D., and T. M. Wilson, M.D. for the period from 
January 1998 to June 2001.  The records relate to treatment 
provided for nonservice-connected conditions.  The veteran 
was noted to complain of neck pain in September 1999 that was 
related to a motor vehicle accident a while back.  Physical 
examination noted that the veteran was tender across the 
cervical muscles.

Another VA field examination was conducted in July 2001.  The 
examination was conducted by the same examiner from the July 
1998 field examination.  The examiner reported the veteran's 
physical condition as good and her mental condition as fair.  
The examiner reported the veteran's mental condition as 
improved and discussed placing her on a Supervised Direct 
Payment Method with her guardian and the local judge having 
jurisdiction on the case.  The examiner reported that the 
judge asked that T.J. prepare the necessary petition to 
dissolve the guardianship.  The examiner again found that the 
veteran had no industrial potential because of her age, lack 
of work experience and employable skills and her 
schizophrenia.

As noted in the Introduction section of this decision, the 
veteran's ratings for her service-connected lumbar spine and 
right knee disabilities were restored by a rating decision 
dated in April 2002.  Because this resulted in a large amount 
of benefits due, the RO requested that a Custodian be 
appointed for the veteran.  Evidence of record reflects that 
K.C.G. was appointed as the Custodian in Fact for the 
veteran.  

II.  Analysis

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2001).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2001).

The law also provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities with at least one disability rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a) (2001).  
Factors to be considered are the veteran's education and 
employment history and loss of use of work-related functions 
due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2001); see 38 C.F.R. § 
4.19 (2001) (age is not a factor in evaluating service- 
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2001).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

The veteran has the following service-connected disabilities: 
chronic lumbar strain, evaluated as 20 percent disabling; 
chronic cervical strain, evaluated as 10 percent disabling; 
history of right knee trauma with arthralgia, evaluated as 10 
percent disabling; right bicipital tendonitis and skin 
condition of the periocular area, both rated as 
noncompensably disabling.  Her combined total service-
connected disability evaluation is 40 percent.  The veteran 
is in receipt of SSA disability benefits for her diagnosis of 
schizophrenia.

The veteran completed twelve years of education.  She has not 
reliably reported any relevant vocational training after 
service.  A work history, compiled from information reported 
by the veteran on her several claims forms, examination 
reports and testimony shows that she worked as a clerical 
worker at several jobs after service until she was awarded 
disability benefits by the SSA.

A review of the evidence of record shows that the veteran's 
several service-connected disabilities have not presented a 
problem with her ability to obtain and maintain substantially 
gainful employment.  The chronic lumbar strain, cervical 
strain and right knee disability do impose some limitations; 
however, as reported by the VA examiner in June 1998, the 
veteran's disabilities would be able to function in a more 
sedentary type of job without any restriction or limitation.

The veteran's combined service-connected disability rating is 
40 percent.  She clearly does not satisfy the criteria for a 
TDIU rating under 38 C.F.R. § 4.16(a).  Further, the 
veteran's disabilities cannot be considered as affecting a 
single body system.  Even if that were the case, she still 
falls far short of the necessary criteria to grant the 
benefits sought as she would only have the 40 percent 
disability without the necessary additional disability 
ratings to comprise the required 70 percent total.  

The Board acknowledges that the veteran has been in receipt 
of nonservice-connected disability pension benefits since 
they were awarded in April 1997 and made effective from March 
1990.  However, the basis for the finding that the veteran 
was unemployable was directly related to her nonservice-
connected schizophrenia.

The Board does not find that her service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  The evidence shows that 
the veteran was employed after service until she experienced 
problems with her schizophrenia.  She became unable to work 
because of her schizophrenia and was awarded SSA disability 
benefits on that basis in 1985, effective as of 1982.  The 
several VA field surveys, as well as the June 1999 social and 
industrial survey, all find that the veteran's psychiatric 
illness is the reason for her unemployability.  

The evidence above does not demonstrate that the veteran is 
incapable of performing the physical and mental acts required 
by employment because of her service-connected disorders.  
Van Hoose, 4 Vet. App. at 363.  Moreover, a review of the 
record on appeal reveals no unusual or exceptional problems 
associated with the veteran's service-connected disabilities.  
There is no indication that she would require exceptional 
treatment or extended time off from work due to service- 
connected disability to warrant referral of the case to 
Director, Compensation and Pension Service under 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (2001).  

There is nothing in the record that suggests that the 
veteran's service-connected disabilities are disabling beyond 
the typical impairments already contemplated by the schedular 
criteria.  Although the veteran may indeed be unemployed or 
have difficulty obtaining employment because of her several 
disabilities, this fact alone does not render her 
unemployable as contemplated by 38 C.F.R. § 4.16.  In light 
of all of the evidence of record the veteran's claim must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting TDIU benefits.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2001).  The Board notes that 38 C.F.R. 
§ 3.102 was amended in August 2001, effective as of November 
9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-grounded 
claim and did not amend the provision as it pertains to the 
weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), which became effective during the pendency of 
this appeal.  This law is applicable to the veteran's claim. 
See 38 U.S.C.A. § 5107 note (West Supp. 2002).  VA has also 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Under newly codified 38 U.S.C.A. § 5102 and newly published 
38 C.F.R. § 3.159(b)(2), the Secretary has a duty to notify a 
claimant if their application for benefits is incomplete.  
The notice must inform the applicant of any information 
necessary to complete the application.  In this case, the 
application is complete.  There is no outstanding information 
required, such as proof of service, type of benefit sought, 
or status of the veteran, to complete the application.  The 
veteran has submitted the necessary forms to establish her 
claim and provided evidence of her unemployed status.  
Substantiation of a claim does not mean sufficient evidence 
to prevail, rather it means providing enough evidence so that 
action on a claim can proceed.  See 66 Fed. Reg. 45,630 
(Listing the definition of a substantially complete 
application under 38 C.F.R. § 3.159(a)(3)).

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case, the veteran's claim has remained active since 
1991.  She was originally denied entitlement to a TDIU rating 
in April 1991 and notified of the basis for that denial.  
Essentially, that the evidence did not show that her service-
connected disabilities did not make her unable to obtain and 
maintain substantially gainful employment.  

The veteran was provided a supplemental statement of the case 
(SSOC) in April 1997, which addressed the entire development 
of her claim up to that point.  The SSOC addressed the 
procedural aspects of the case, provided a recitation of the 
pertinent statutes and regulations, and discussed the 
application of the evidence to the case.  The SSOC again 
notified the veteran that she had not submitted sufficient 
evidence to establish that the she was unemployable because 
of her service-connected disabilities.

The Board remanded the veteran's case for additional 
development in October 1992.  The RO wrote to the veteran in 
November 1992 and request that she identify sources of 
evidence that could be obtained.  She was informed that VA 
would assist her in obtaining the evidence if she wanted 
assistance.  The veteran's case was remanded a second time in 
December 1997.  The RO again wrote to her and asked her to 
identify supportive evidence and informed her that VA would 
assist in obtaining the evidence.  The RO obtained private 
treatment records and other evidence in support of the 
veteran's claim after each remand and based on information 
provided by the veteran.

The RO also wrote to the veteran in August 2001 and notified 
the veteran about the enactment of the VCAA.  The RO also 
detailed the evidence necessary to support the veteran's 
claims.  She was specifically requested to complete an 
authorization form so that previously identified private 
records could be obtained.  She was also asked to identify 
any additional evidence that she wanted the RO to obtain.  

The veteran was issued a supplemental statement of the case 
(SSOC) in February 2002 that reviewed the accumulated 
evidence and restated the bases for the denial of her claim. 

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove her claim.  She has been provided 
assistance in obtaining the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the veteran.  The VA and private treatment records 
for the veteran for a period from 1990 to 2001 have been 
obtained.  The veteran has been afforded numerous VA medical 
examinations, VA field examinations and a social and 
industrial survey.  Any records identified by the veteran 
were either requested and obtained or a negative response was 
received and the veteran notified.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing her claim since 1991.  The 
veteran has not alleged that there is any outstanding 
evidence that would support her contentions, other than that 
already requested of her.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the spirit and the intent of the duty to 
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).

The Board has considered the case of Bernard v. Brown, 4 Vet. 
App. 384 (1993) for possible prejudice to the veteran by the 
Board's application of the VCAA.  However, as indicated in 
the above discussion, the veteran has been afforded the 
rights and notices required under the VCAA and the duty to 
assist regulations.  The evidence has been developed and 
weighed.  Accordingly, for the reasons stated above in the 
analysis of the application of the VCAA and the duty-to-
assist regulations, the Board concludes that the veteran 
would not be prejudiced by the Board's action without remand 
to the RO.


ORDER

Entitlement to a TDIU rating is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

